Citation Nr: 0929051	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-17 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
a result of exposure to ionizing radiation, for accrued 
benefits purposes.

2.  Entitlement to service connection for a bilateral hip 
disability as a result of exposure to ionizing radiation, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
the Veteran's claims involving service connection for 
lymphoma, prostate cancer, and a bilateral hip condition, all 
claimed to be the result of exposure to ionizing radiation.  

In October 2008, during the pendency of this appeal, the RO 
granted service connection for non-Hodgkin's lymphoma of the 
mediastinum and assigned a noncompensable (zero percent) 
rating from October 2001.  Since the Veteran did not appeal 
the noncompensable rating or the effective date of that 
award, this claim has been fully resolved and is no longer at 
issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The Veteran was scheduled to testify at a hearing held before 
a Veterans Law Judge.  Unfortunately, the Veteran died in 
January 2009.  He was survived by his spouse, who is now the 
appellant in this case and is pursuing the Veteran's claims 
for the purpose of accrued benefits.  In May 2009, the 
appellant testified at a hearing held before the undersigned 
acting Veterans Law Judge. 

The issue involving service connection for a bilateral hip 
disability as a result of exposure to ionizing radiation, for 
accrued benefits purposes, is addressed in the REMAND portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while 
participating in Operation UPSHOT-KNOTHOLE in 1953.

2.  The Defense Threat Reduction Agency (DTRA) estimated that 
during this operation the Veteran was exposed to a maximum 
external gamma dose of 16.0 rem, an external neutron dose of 
0.5 rem, an internal committed dose to the prostate (alpha) 
of 0 rem, and an internal committed dose to the prostate 
(beta plus gamma) of 1.0 rem.

3.  The Veteran underwent a radical prostatectomy in 1998 
shortly after being diagnosed with prostate cancer. 

4.  In October 2001 and August 2004, a private physical 
indicated that the Veteran's prostate cancer was likely the 
result of ionizing radiation in service.

5.  In July 2008, the Chief Public Health and Environmental 
Hazards Officer, after reviewing the claims file, opined that 
it was unlikely the Veteran's prostate cancer can be 
attributed to exposure to ionizing radiation.

6.  The Veteran died in January 2009 while is claim was 
pending before the Board, and the appellant was substituted 
as the claimant. 


CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or 
aggravated by his military service, and may not be presumed 
to have been incurred in service as a result of his exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5121A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
January 2002 and January 2008, the first of which was sent 
prior to the initial adjudication of his claim in November 
2002, the preferred sequence.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  The January 2008 
letter also informed the Veteran of how a downstream 
disability rating and effective date are assigned and the 
type evidence impacting those determinations.  See Dingess, 
supra.  The claim was then readjudicated in a supplemental 
statement of the case (SSOC) following this notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In sum, VA has fulfilled its duty to notify the 
Veteran under the VCAA.  And since the appellant has 
successfully substituted herself as the claimant in this case 
following the Veteran's death, she is deemed to have been 
aware of both notice letters.

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records identified by the Veteran in this 
case.  Also, the RO undertook and completed the special 
development mandated by 38 C.F.R. § 3.311, including 
obtaining a dose estimate of the Veteran's exposure to 
ionizing radiation during service, obtaining a medical 
opinion from the Under Secretary of Health concerning the 
likelihood of a relationship between the Veteran's prostate 
cancer and his level of radiation exposure in service, and 
obtaining a nexus opinion from the Veterans Benefits 
Administration.  So no further development is required.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

II.  Service Connection for Prostate Cancer

Unfortunately, the Veteran died while his claim as pending 
before the Board.  Upon the death of a Veteran, periodic 
monetary benefits to which he or she was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death, due and unpaid for 
a period of not more than two years prior to death, may be 
paid to certain persons such as the Veteran's surviving 
spouse, children, or dependent parents.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  

Effective October 10, 2008, the law was changed concerning 
substitution in the case of the death of a claimant.  The 
newly revised statute provides that, "If a claimant dies 
while a claim for any benefit under a law administered by the 
Secretary, or an appeal of a decision with respect to such a 
claim, is pending, a living person who would be eligible to 
receive accrued benefits due to the claimant under § 5121a of 
this title may, not later than one year after the date of the 
death of such claimant, file a request to be substituted as 
the claimant for the purposes of processing the claim to 
completion."  38 U.S.C.A. § 5121A.  

In this case, the Veteran died in January 2009.  His 
surviving spouse, the appellant, was properly substituted as 
the claimant in this appeal when she testified at a hearing 
held before the undersigned Veterans Law Judge in May 2009.  
Therefore, the Board may proceed to adjudicate the claim of 
entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation, for accrued 
benefits purposes.  Id. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways:  
(1) by demonstrating that the condition at issue is one of 
types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), a task that "includes the difficult burden of 
tracing causation to a condition or event during service", 
Combee v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed by the Secretary of 
VA in § 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  This third route is essentially just another way 
of showing direct service connection but with certain added 
assistance VA in developing the facts pertinent to the claim. 

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3)(i).  In this case, the record confirms the 
Veteran participated Operation UPSHOT-KNOTHOLE, which was an 
atomic test series performed in 1953.  Since this is 
radiation-risk activity, he was clearly exposed to radiation 
while on active duty.

The Board notes, however, that the first method of 
establishing service connection is not available to the 
appellant, since prostate cancer is not a disease listed 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  But since 
prostate cancer is listed as a "radiogenic disease" under 
38 C.F.R. § 3.311(b), service connection may be established 
on a direct basis with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311.  

For a claimant to fall initially within the purview of § 
3.311, he or she must satisfy four criteria:  (1) The 
presence of a radiogenic disease must be "established"; 
(2) the person to whom the regulation is to apply must have 
had "service"; (3) the radiogenic disease must not have 
been one covered as presumptively service connected under § 
3.307 and § 3.309 (otherwise the claimant would be entitled 
to presumptive service connection) and must have been 
manifested within the applicable presumptive period under § 
3.311(b)(5); and (4) the claimant must contend that the 
radiogenic disease was the result of exposure to ionizing 
radiation in service.  See 50 Fed. Reg. at 15,851 ("if these 
minimum criteria are met, further consideration of the claim 
under proposed § 3.311(b) will be accorded").

When these four criteria are satisfied, as they have been in 
the instant case, VA has the obligation to make an 
"assessment" of the radiation-exposure dose experienced by 
the Veteran in service, and then, dependent upon the result 
of that assessment, a further obligation to fulfill other 
developmental and procedural steps.  The regulation does not 
make clear what the "assessment" contemplates except to 
state that "a request will be made for any available records 
concerning the Veteran's exposure to radiation.  These 
records normally include, but may not be limited to, the 
Veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service treatment 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service."                 
§ 3.311(a)(2)(iii).  

When exposure to radiation has been verified, the claim will 
be referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c); see 
Wandel v West, 11 Vet. App. 200, 204-05 (1998).  When such a 
claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted 
from in-service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

In this case, pursuant to 38 C.F.R. § 3.311, the DTRA 
estimated that during his participation in Operation UPSHOT-
KNOTHOLE, the Veteran was exposed to a maximum external gamma 
dose of 16.0 rem, an external neutron dose of 0.5 rem, an 
internal committed dose to the prostate (alpha) of 0 rem, and 
an internal committed dose to the prostate (beta plus gamma) 
of 1.0 rem. 

After reviewing this data, the Chief Public Health and 
Environmental Hazards Officer determined that "[i]t is 
unlikely that the veteran's prostatic adenocarcinoma can be 
attributed to radiation exposure while in military service."  
In reaching this conclusion, he noted that the DTRA 
"estimated that veterans of atmospheric testing at the 
Nevada Test Site could have received a dose to the prostate 
of not more than 19 rem.  This estimate is based on worst-
case parameters and assumptions, not all of which this 
veteran may have encountered."  He then provided the 
following rationale:

The Interactive Radioepidemiological Program (IREP) 
of the National Institute for Occupational Safety 
and Health (NIOSH) was used to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for a given veteran's prostate cancer.  
(This program is available on the Internet at 
https://www.noish-irep.com/).  In accordance with 
guidance on using the NIOSH IREP, the cancer model 
of "All Made Genitalia" was used.  Using the 
worst case assumptions that a given veteran was 18 
years of age at the time of exposure and that the 
time since exposure was at least 30 years, the 99th 
percentile value of probability of causation of 50% 
would be 60 rem.  

In view of the above, it is our opinion that it is 
unlikely that the veteran's prostatic 
adenocarcinoma can be attributed to radiation 
exposure while in military service.

Based on this opinion, the VA's Director of Compensation and 
Pension Service issued an opinion in August 2008 in which he 
concluded that "there is no reasonable possibility that the 
veteran's adenocarcinoma of the prostate was the result of 
such exposure.  

Thus, the opinion by the Chief Public Health and 
Environmental Hazards - as accepted by the Director of 
Compensation and Pension Service - provides highly probative 
evidence against the appellant's claim that the Veteran's 
prostate cancer was somehow related to ionizing radiation in 
1953.  Since this medical opinion was based on a review of 
the pertinent medical history, including the dose estimate 
provided by the DTRA, it provides compelling evidence against 
the appellant's claim.  In other words, the Chief Public 
Health and Environmental Hazards applied valid medical 
analysis to the significant facts of this case in reaching 
his conclusion that it is unlikely that the Veteran's 
prostate cancer was related to in-service ionizing radiation.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see 
also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position.)  

Consequently, the Board places greater probative value 
on this opinion than opinions provided by P.D., D.O., who, in 
October 2001 and August 2004, concluded that the Veteran's 
prostate Cancer was likely the result of ionizing radiation 
he was exposed to while in the military in the early 1950s.  
Unlike the Chief Public Health and Environmental Hazards, 
however, Dr. P.D. did not review the dose estimates prior to 
rendering his opinions, and provided no supporting rationale 
of his conclusion.  These flaws significantly limit the 
probative value of Dr. P.D.'s opinions.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).

It is equally worth mentioning that the Court has repeatedly 
declined to adopt a "treating physician rule" that would 
require giving additional evidentiary weight to the opinion 
of a physician who treats the Veteran regularly, such as Dr. 
P.D..  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. 
App. 169 (1993).  Thus, the fact that Dr. D.O. may have 
treated the Veteran's prostate cancer is not particularly 
relevant in assessing the probative value of his opinion.  

In sum, the record shows that the Veteran's prostate cancer 
was first diagnosed in 1998, approximately 44 years after his 
separation from active duty.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  And since the Chief Public Health 
and Environmental Hazards concluded that, based on a review 
of the dose estimates, it was unlikely that the Veteran's 
prostate cancer can be attributed to in-service radiation 
exposure, the medical evidence does not support the 
appellant's claim.  

In addition to the medical evidence, the Board has also 
considered statements provided by the Veteran and the 
appellant, including the appellant's testimony presented at 
her May 2009 hearing.  However, as laypersons without any 
medical training and expertise, both the Veteran and the 
appellant are simply not qualified to attribute the Veteran's 
prostate cancer to radiation exposure many years ago.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions); see also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation, for accrued 
benefits purposes.  As such, there is no reasonable doubt to 
resolve in the appellant's favor, and her claim must be 
denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for prostate cancer as a result of 
exposure to ionizing radiation, for accrued benefits 
purposes, is denied.


REMAND

Additional development is required before the Board can 
readjudicate the appellant's claim of entitlement to service 
connection for a bilateral hip disability as a result of 
exposure to ionizing radiation, for accrued benefits 
purposes.

The record shows that the Veteran was diagnosed with a 
bilateral hip disability in 2000, approximately 46 years 
after his separation from active duty.  In the August 2004 
letter, Dr. P.D. indicated that the Veteran's bilateral hip 
condition was "secondary to ionizing radiation from 
Operation Upshot-Knothole in 1953."  

This opinion is of limited probative value, since Dr. Dr. 
P.D. did not review the Veteran's dose estimate provided by 
the DTRA, and offered no supporting relational of his 
favorable nexus opinion.  See Nieves-Rodriguez, supra.  

Nevertheless, Dr. P.D.'s opinion is sufficient to trigger 
VA's duty to obtain a medical opinion on this determinative 
issue of whether the Veteran's bilateral hip disability is 
attributable to his military service, to include his exposure 
to ionizing radiation therein.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Have the claims filed reviewed by a 
VA physician to determine the etiology of 
the Veteran's bilateral hip disability.  
It is essential that the examining 
physician review the entire claims file, 
including the dose estimate showing the 
level of radiation the Veteran was 
exposed to while in the military.  
Following a review of the claims file, 
the examiner must indicate whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the Veteran's 
bilateral hip disability is attributable 
to his exposure to ionizing radiation in 
service.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

2.  Then readjudicate the appellant's 
claim of entitlement to service 
connection for a bilateral hip disability 
as a result of exposure to ionizing 
radiation, for accrued benefits purposes, 
in light of the additional evidence.  If 
the claim is not granted, send the 
appellant and her representative, if any, 
a Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


